Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Species I (Figures 3-5) in the reply filed on 09/17/2022 is
acknowledged. Claims 4, 6, 11, 13 and 18-19 are withdrawn from consideration. Claims 1-3, 5, 7-10, 12, 14-17 and 20 are examined.

Claim Objections
Claims 1-3, 7-10 14-17 and 20 are objected to because of the following informalities.  
Regarding claim 1, 
on ll. 2-4, the recitation “an inlet flow path configured to include an inlet formed on one end and through which first fluid flows and a supply port formed on an inner wall and through which second fluid is supplied” is believed to be in error for - - an inlet flow path configured to include an inlet formed on one end and a first fluid flows through the inlet and a supply port formed on an inner wall and a second fluid is supplied to the supply port - - The same error also occurs in claims 8 and 15. 
on l. 9, the recitation “formed to be inclined at a predetermined angle to reduce transfer of radiant heat by flame” is believed to be in error for - - formed to be inclined at a predetermined angle to reduce transfer of radiant heat [[by]] of flame - - The same error also occurs in claims 8 and 15.
Regarding claim 2, on ll. 3-4, the recitation “a variable cross-sectional area that gradually increases from the inlet flow path to the output flow path” is believed to be in error for - - a variable cross-sectional area that gradually increases from the inlet flow path to the [[output]] outlet flow path - - The same error also occurs in claims 3, 7, 9-10, 14, 16-17 and 20.
Regarding claim 8, 
from p. 3, l. 2 to p. 4, l. 2, the recitation “a combustion chamber assembly comprising a combustion chamber in which fuel fluid combusts … an outlet flow path injecting the mixed fluid to a combustion chamber” is believed to be in error for - - a combustion chamber assembly comprising a combustion chamber in which a fuel fluid combusts … an outlet flow path injecting the mixed fluid to [[a]] the combustion chamber - - The same error also occurs in claim 15.
On l. 6, the recitation “wherein each of the micromixer comprises” is believed to be in error for - - wherein each of the plurality of micromixer comprises - - The same error also occurs in claim 15.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5, 7-10, 12, 14-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1 and its dependents, on ll. 3-5, the recitation “an inlet flow path configured to include an inlet formed on one end and through which first fluid flows and a supply port formed on an inner wall and through which second fluid is supplied and to flow mixed fluid formed by mixing the first fluid introduced through the inlet and the second fluid supplied through the supply port” is unclear whether 
an inlet flow path configured a) to include an inlet formed on one end and through which first fluid flows and a supply port formed on an inner wall and through which second fluid is supplied; and b) to flow a mixed fluid formed by mixing the first fluid introduced through the inlet and the second fluid supplied through the supply port.
or
an inlet flow path configured to include a) an inlet formed on one end and through which first fluid flows; b) a supply port formed on an inner wall and through which second fluid is supplied and to flow; and c) a mixed fluid formed by mixing the first fluid introduced through the inlet and the second fluid supplied through the supply port.
	The same rejection also applies to claims 8 and its dependents; 15 and its dependents. For examination purpose, corresponding with claim objection, the recitation is interpreted as an inlet flow path configured a) to include an inlet formed on one end and a first fluid flows through the inlet and a supply port formed on an inner wall and a second fluid is supplied to the supply port; and b) to flow a mixed fluid formed by mixing the first fluid introduced through the inlet and the second fluid supplied through the supply port.

	Regarding claim 7, on ll. 3-5, the recitation “cross-sectional areas of the inlet flow path, the inclined flow path, and the output flow path are formed in a polygonal shape” is unclear whether 
cross-sectional areas of the inlet flow path, the inclined flow path, and the output flow path together form a polygonal shape;
or
a first cross-sectional area of the inlet flow path, a second cross-sectional area of the inclined flow path, and a third cross-sectional area of the output flow path each forms a polygonal shape (not supported by 112a);
or
the inlet flow path, the inclined flow path, and the output flow path have a polygonal shape.
The same rejection also applies to claims 14 and 20. For examination purpose, the recitation is interpreted as cross-sectional areas of the inlet flow path, the inclined flow path, and the output flow path together form a polygonal shape. 

Regarding claim 8 and its dependents, on ll. 3-5, the recitation “a combustion chamber assembly comprising a combustion chamber in which fuel fluid combusts; and a micromixer assembly comprising a plurality of micromixers to inject the fuel fluid into the combustion chamber, wherein each of the micromixer comprises: an inlet flow path configured to include an inlet formed on one end and through which first fluid flows and a supply port formed on an inner wall and through which second fluid is supplied, and to flow mixed fluid formed by mixing the first fluid introduced through the inlet and the second fluid supplied through the supply port” is unclear whether the “first fluid”, the “second fluid” and the “mixed fluid” refer to the “fuel fluid” claimed previously in claim 8. 
The same rejection also applies to claims 15 and its dependents. For examination purpose, the recitation is interpreted as the “mixed fluid” and the “fuel fluid” are a same fluid; the “first fluid” and the “second fluid” are different fluids rather than the “fuel fluid”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over MIURA JP2014105886. 

Regarding claim 1, MIURA teaches the invention as claimed: a micromixer (each fuel nozzle 25 and air hole 32 as shown in Fig. 11) comprising: 
an inlet flow path (annotated Fig. 11) configured to include an inlet (where air 17 enters the air hole 32) formed on one end (annotated Fig. 11) and through which first fluid flows (17) and a supply port (wherein fuel jet 26 is injected) formed on an inner wall (a wall located inside of the air hole 32 as shown in annotated Fig. 11) and through which second fluid is supplied (fuel jet 26) and to flow mixed fluid (the inlet flow path as shown in annotated Fig. 11 to flow a mixed fluid; also see claim interpretation in 112b rejection above) formed by mixing the first fluid (17) introduced through the inlet (where air 17 enters the air hole 32) and the second fluid (26) supplied through the supply port (wherein fuel jet 26 is injected); 
an outlet flow path (annotated Fig. 11) injecting the mixed fluid (mixture of air 17 and fuel 26) to a combustion chamber (5) and formed at a position spaced apart from a virtual extension line of the inlet flow path (annotated Fig. 11); and 
an inclined flow path (annotated Fig. 11) connecting the inlet flow path (annotated Fig. 11) and the outlet flow path (annotated Fig. 11) and formed to be inclined at a predetermined angle (inclination angle between 36b and 30 shown in Fig. 11).

    PNG
    media_image1.png
    604
    776
    media_image1.png
    Greyscale

MIURA does not teach reducing transfer of radiant heat by flame generated in the combustion chamber to the inlet flow path.
However, MPEP 2114 (II) provides that apparatus claims (i.e. a micromixer having an inclined flow path) cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e. reducing transfer of radiant heat by flame generated in the combustion chamber to the inlet flow path), does not differentiate the claimed apparatus from a prior art apparatus, if the prior art apparatus teaches all the structural limitations of the claim (i.e. as taught by MIURA as discussed above).

Regarding claim 8, MIURA teaches the invention as claimed:
a combustion chamber assembly (6 and 5) comprising a combustion chamber (5) in which fuel fluid combusts ([0002]); and 
a micromixer assembly (34 and 33) comprising a plurality of micromixers (a plurality of fuel nozzles 25 and air holes 32) to inject the fuel fluid (mixture of air 17 and fuel 26) into the combustion chamber (5), wherein each of the micromixer (each fuel nozzle 25 and air hole 32 as shown in Fig. 11) comprises:
an inlet flow path (annotated Fig. 11) configured to include an inlet (where air 17 enters the air hole 32) formed on one end (annotated Fig. 11) and through which first fluid flows (17; also see claim interpretation in 112b rejection above) and a supply port (wherein fuel jet 26 is injected) formed on an inner wall (a wall located inside of the air hole 32 as shown in annotated Fig. 11) and through which second fluid is supplied (fuel jet 26; also see claim interpretation in 112b rejection above) and to flow mixed fluid (the inlet flow path as shown in annotated Fig. 11 to flow a mixed fluid; also see claim interpretation in 112b rejection above) formed by mixing the first fluid (17) introduced through the inlet (where air 17 enters the air hole 32) and the second fluid (26) supplied through the supply port (wherein fuel jet 26 is injected); 
an outlet flow path (annotated Fig. 11) injecting the mixed fluid (mixture of air 17 and fuel 26) to a combustion chamber (5) and formed at a position spaced apart from a virtual extension line of the inlet flow path (annotated Fig. 11); and 
an inclined flow path (annotated Fig. 11) connecting the inlet flow path (annotated Fig. 11) and the outlet flow path (annotated Fig. 11) and formed to be inclined at a predetermined angle (inclination angle between 36b and 30 shown in Fig. 11).

    PNG
    media_image1.png
    604
    776
    media_image1.png
    Greyscale

MIURA does not teach reducing transfer of radiant heat by flame generated in the combustion chamber to the inlet flow path.
However, MPEP 2114 (II) provides that apparatus claims (i.e. a micromixer having an inclined flow path) cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e. reducing transfer of radiant heat by flame generated in the combustion chamber to the inlet flow path), does not differentiate the claimed apparatus from a prior art apparatus, if the prior art apparatus teaches all the structural limitations of the claim (i.e. as taught by MIURA as discussed above).

Regarding claim 15, MIURA teaches the invention as claimed: a gas turbine ([0001]) comprising: 
a compressor (1) configured to compress air (15); 
a combustor (as shown in Fig. 1) configured to mix the air (15) compressed by the compressor (1) with fuel (50) to combust the mixture (mixture of fuel 50 and air 15); and 
a turbine (3) configured to be rotated by the combustion gas produced by the combustor to generate power ([0012]), wherein the combustor (as shown in Fig. 1) comprises: 
a combustion chamber assembly (6 and 5) comprising a combustion chamber (5) in which fuel fluid combusts ([0002]); and 
a micromixer assembly (34 and 33) comprising a plurality of micromixers (a plurality of fuel nozzles 25 and air holes 32) to inject the fuel fluid (mixture of air 17 and fuel 26) into the combustion chamber (5), wherein each of the micromixer (each fuel nozzle 25 and air hole 32 as shown in Fig. 11) comprises:
an inlet flow path (annotated Fig. 11) configured to include an inlet (where air 17 enters the air hole 32) formed on one end (annotated Fig. 11) and through which first fluid flows (17; also see claim interpretation in 112b rejection above) and a supply port (wherein fuel jet 26 is injected) formed on an inner wall (a wall located inside of the air hole 32 as shown in annotated Fig. 11) and through which second fluid is supplied (fuel jet 26; also see claim interpretation in 112b rejection above) and to flow mixed fluid (the inlet flow path as shown in annotated Fig. 11 to flow a mixed fluid; also see claim interpretation in 112b rejection above) formed by mixing the first fluid (17) introduced through the inlet (where air 17 enters the air hole 32) and the second fluid (26) supplied through the supply port (wherein fuel jet 26 is injected); 
an outlet flow path (annotated Fig. 11) injecting the mixed fluid (mixture of air 17 and fuel 26) to a combustion chamber (5) and formed at a position spaced apart from a virtual extension line of the inlet flow path (annotated Fig. 11); and 
an inclined flow path (annotated Fig. 11) connecting the inlet flow path (annotated Fig. 11) and the outlet flow path (annotated Fig. 11) and formed to be inclined at a predetermined angle (inclination angle between 36b and 30 shown in Fig. 11).

    PNG
    media_image1.png
    604
    776
    media_image1.png
    Greyscale

MIURA does not teach reducing transfer of radiant heat by flame generated in the combustion chamber to the inlet flow path.
However, MPEP 2114 (II) provides that apparatus claims (i.e. a micromixer having an inclined flow path) cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e. reducing transfer of radiant heat by flame generated in the combustion chamber to the inlet flow path), does not differentiate the claimed apparatus from a prior art apparatus, if the prior art apparatus teaches all the structural limitations of the claim (i.e. as taught by MIURA as discussed above).

Claims 2-3, 5, 7, 9-10, 12, 14, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over MIURA JP2014105886 in view of Zuo 20110197587.

Regarding claim 2, MIURA teaches the invention as claimed and as discussed above. MIURA further teaches the inlet flow path has a first cross-sectional area (annotated Fig. 11), the outlet flow path has a second cross-sectional area (annotated Fig. 11) larger than the first cross-sectional area (as shown in annotated Fig. 11), and the inclined flow path has a third cross-sectional area (annotated Fig. 11).

    PNG
    media_image2.png
    602
    794
    media_image2.png
    Greyscale

MIURA does not teach the third cross-sectional area is a variable cross-sectional area that gradually increases from the inlet flow path to the output flow path.
However, Zuo teaches a micromixer (each mixing tube 302 and fuel port 406) comprising: an inlet flow path (605) configured to flow a mixed fluid formed by mixing a first fluid (air 501) introduced through an inlet (402) and a second fluid (fuel 503) supplied through a supply fort (fuel port 406); an outlet flow path (609) injecting the mixed fluid (mixture of air 501 and fuel 503) to a combustion chamber (combustor, abstract); and an intermediate flow path (607) connecting the inlet flow path (605) and the outlet flow path (609), wherein the intermediate flow path (607) has a variable cross-sectional area (607’s diameter gradually increases from x’ to x’’, [0026]) that gradually increases from the inlet flow path (605) to the output flow path (609) by increasing a diameter of the intermediate flow path (607 and [0026]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide MIURA with the teaching of Zuo’s variable cross-sectional area (Zuo, 607’s diameter gradually increases from x’ to x’’, [0026]) so that the inclined flow path (MIURA, annotated Fig. 11) has a variable cross-sectional area (Zuo, 607’s diameter gradually increases from x’ to x’’, [0026]) that gradually increases from the inlet flow path (MIURA, annotated Fig. 11) to the output flow path (MIURA, annotated Fig. 11) because such design can recover some dynamic pressure and reduce the overall pressure loss the in the mixing tubes (Zuo, [0026]), provide an uniform fuel/air mixture to prevent a locally higher flame temperatures may drive higher emissions of undeniable pollutants (Zuo, [0017]) and prevent undesirable flame flashback effect where the fuel combusts in the fuel nozzle prior to reaching the combustor that damage the fuel nozzle (Zuo, [0019]).

Regarding claim 3, MIURA in view of Zuo teaches the invention as claimed and as discussed above. MIURA further teaches the inclined flow path (annotated Fig. 11) comprises a first line (annotated Fig. 11) forming a first angle (annotated Fig. 11) with a virtual extension line of the output flow path (annotated Fig. 11) and a second line (annotated Fig. 11) forming a second angle (annotated Fig. 11) with the virtual extension line of the output flow path (annotated Fig. 11), and the first angle and the second angle are same because the first line and the second line are parallel to form a constant cross-sectional area (as shown in annotated Fig. 11).

    PNG
    media_image3.png
    666
    800
    media_image3.png
    Greyscale

MIURA in view of Zuo as discussed so far does not teach the first angle and the second angle are different from each other.
However, Zuo further teaches a micromixer (each mixing tube 302 and fuel port 406) comprising: an inlet flow path (605), an outlet flow path (609) and an intermediate flow path (607) connecting the inlet flow path (605) and the outlet flow path (609), wherein the intermediate flow path (607) has a variable cross-sectional area (due to 607’s diameter gradually increases from x’ to x’’, [0026]) and a diameter of the intermediate flow path gradually increases (607’s diameter gradually increases from x’ to x’’, [0026]) from the inlet flow path (605) to the output flow path (609). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide MIURA in view of Zuo with the further teaching of Zuo’s variable cross-sectional area (Zuo, due to 607’s diameter gradually increases from x’ to x’’, [0026]) so that the inclined flow path (MIURA, annotated Fig. 11) has a variable cross-sectional area (Zuo, due to 607’s diameter gradually increases from x’ to x’’, [0026]), wherein a diameter of the inclined flow path (MIURA, annotated Fig. 11) gradually increases (Zuo, 607’s diameter gradually increases from x’ to x’’, [0026]) from the inlet flow path (MIURA, annotated Fig. 11) to the output flow path (MIURA, annotated Fig. 11), and teach the first angle (MIURA, annotated Fig. 11) and the second angle (MIURA, annotated Fig. 11) are different from each other due to the first line (MIURA, annotated Fig. 11) and the second line (MIURA, annotated Fig. 11) are not parallel to form the variable cross-sectional area (Zuo, 607’s diameter gradually increases from x’ to x’’, [0026]) for the same reason as discussed above for claim 2. 

Regarding claim 5, MIURA in view of Zuo teaches the invention as claimed and as discussed above. MIURA further teaches the first fluid (17) is air (17, [0016]) and the second fluid (26) is fuel (fuel jet, 26).
MIURA in view of Zuo as discussed so far does not teach the fuel comprising hydrogen.
However, Zuo further teaches the fuel comprising hydrogen ([0018]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide MIURA in view of Zuo with the further teaching of Zuo’s hydrogen (Zuo, [0018]) to the fuel (MIURA, 26) to offer a further reduction in pollutant emitted from the gas turbine (Zuo, [0018]).

Regarding claim 7, MIURA in view of Zuo teaches the invention as claimed and as discussed above. MIURA further teaches cross-sectional areas (the first, second and third cross-sectional areas as shown in annotated Fig. 11) of the inlet flow path (annotated Fig. 11), the inclined flow path (annotated Fig. 11), and the output flow path (annotated Fig. 11), are formed in a polygonal shape (the whole shape of air hole 32 is a polygonal shape; also see claim interpretation in 112b rejection above).

Regarding claim 9, MIURA teaches the invention as claimed and as discussed above. MIURA further teaches the inlet flow path has a first cross-sectional area (annotated Fig. 11), the output flow path has a second cross-sectional area (annotated Fig. 11) larger than the first cross-sectional area (as shown in annotated Fig. 11), and the inclined flow path has a third cross-sectional area (annotated Fig. 11).

    PNG
    media_image2.png
    602
    794
    media_image2.png
    Greyscale

MIURA does not teach the third cross-sectional area is a variable cross-sectional area that gradually increases from the inlet flow path to the output flow path.
However, Zuo teaches a micromixer (each mixing tube 302 and fuel port 406) comprising: an inlet flow path (605) configured to flow a mixed fluid formed by mixing a first fluid (air 501) introduced through an inlet (402) and a second fluid (fuel 503) supplied through a supply fort (fuel port 406); an output flow path (609) injecting the mixed fluid (mixture of air 501 and fuel 503) to a combustion chamber (combustor, abstract); and an intermediate flow path (607) connecting the inlet flow path (605) and the outlet flow path (609), wherein the intermediate flow path (607) has a variable cross-sectional area (607’s diameter gradually increases from x’ to x’’, [0026]) that gradually increases from the inlet flow path (605) to the output flow path (609) by increasing a diameter of the intermediate flow path (607 and [0026]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide MIURA with the teaching of Zuo’s variable cross-sectional area (Zuo, 607’s diameter gradually increases from x’ to x’’, [0026]) so that the inclined flow path (MIURA, annotated Fig. 11) has a variable cross-sectional area (Zuo, 607’s diameter gradually increases from x’ to x’’, [0026]) that gradually increases from the inlet flow path (MIURA, annotated Fig. 11) to the output flow path (MIURA, annotated Fig. 11) because such design can recover some dynamic pressure and reduce the overall pressure loss the in the mixing tubes (Zuo, [0026]), provide an uniform fuel/air mixture to prevent a locally higher flame temperatures may drive higher emissions of undeniable pollutants (Zuo, [0017]) and prevent undesirable flame flashback effect where the fuel combusts in the fuel nozzle prior to reaching the combustor that damage the fuel nozzle (Zuo, [0019]).

Regarding claim 10, MIURA in view of Zuo teaches the invention as claimed and as discussed above. MIURA further teaches the inclined flow path (annotated Fig. 11) comprises a first line (annotated Fig. 11) forming a first angle (annotated Fig. 11) with a virtual extension line of the output flow path (annotated Fig. 11) and a second line (annotated Fig. 11) forming a second angle (annotated Fig. 11) with the virtual extension line of the output flow path (annotated Fig. 11), and the first angle and the second angle are same because the first line and the second line are parallel to form a constant cross-sectional area (as shown in annotated Fig. 11).

    PNG
    media_image3.png
    666
    800
    media_image3.png
    Greyscale

MIURA in view of Zuo as discussed so far does not teach the first angle and the second angle are different from each other.
However, Zuo further teaches a micromixer (each mixing tube 302 and fuel port 406) comprising: an inlet flow path (605), an outlet flow path (609) and an intermediate flow path (607) connecting the inlet flow path (605) and the outlet flow path (609), wherein the intermediate flow path (607) has a variable cross-sectional area (due to 607’s diameter gradually increases from x’ to x’’, [0026]) and a diameter of the intermediate flow path gradually increases (607’s diameter gradually increases from x’ to x’’, [0026]) from the inlet flow path (605) to the output flow path (609). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide MIURA in view of Zuo with the further teaching of Zuo’s variable cross-sectional area (Zuo, due to 607’s diameter gradually increases from x’ to x’’, [0026]) so that the inclined flow path (MIURA, annotated Fig. 11) has a variable cross-sectional area (Zuo, due to 607’s diameter gradually increases from x’ to x’’, [0026]), wherein a diameter of the inclined flow path (MIURA, annotated Fig. 11) gradually increases (Zuo, 607’s diameter gradually increases from x’ to x’’, [0026]) from the inlet flow path (MIURA, annotated Fig. 11) to the output flow path (MIURA, annotated Fig. 11), and teach the first angle (MIURA, annotated Fig. 11) and the second angle (MIURA, annotated Fig. 11) are different from each other due to the first line (MIURA, annotated Fig. 11) and the second line (MIURA, annotated Fig. 11) are not parallel to form the variable cross-sectional area (Zuo, 607’s diameter gradually increases from x’ to x’’, [0026]) for the same reason as discussed above for claim 9. 

Regarding claim 12, MIURA in view of Zuo teaches the invention as claimed and as discussed above. MIURA further teaches the first fluid (17) is air (17, [0016]) and the second fluid (26) is fuel (fuel jet, 26).
MIURA in view of Zuo as discussed so far does not teach the fuel comprising hydrogen.
However, Zuo further teaches the fuel comprising hydrogen ([0018]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide MIURA in view of Zuo with the further teaching of Zuo’s hydrogen (Zuo, [0018]) to the fuel (MIURA, 26) to offer a further reduction in pollutant emitted from the gas turbine (Zuo, [0018]).

Regarding claim 14, MIURA in view of Zuo teaches the invention as claimed and as discussed above. MIURA further teaches cross-sectional areas (the first, second and third cross-sectional areas as shown in annotated Fig. 11) of the inlet flow path (annotated Fig. 11), the inclined flow path (annotated Fig. 11), and the output flow path (annotated Fig. 11), are formed in a polygonal shape (the whole shape of air hole 32 is a polygonal shape; also see claim interpretation in 112b rejection above).

Regarding claim 16, MIURA teaches the invention as claimed and as discussed above. MIURA further teaches the inlet flow path has a first cross-sectional area (annotated Fig. 11), the output flow path has a second cross-sectional area (annotated Fig. 11) larger than the first cross-sectional area (as shown in annotated Fig. 11), and the inclined flow path has a third cross-sectional area (annotated Fig. 11).

    PNG
    media_image2.png
    602
    794
    media_image2.png
    Greyscale

MIURA does not teach the third cross-sectional area is a variable cross-sectional area that gradually increases from the inlet flow path to the output flow path.
However, Zuo teaches a micromixer (each mixing tube 302 and fuel port 406) comprising: an inlet flow path (605) configured to flow a mixed fluid formed by mixing a first fluid (air 501) introduced through an inlet (402) and a second fluid (fuel 503) supplied through a supply fort (fuel port 406); an output flow path (609) injecting the mixed fluid (mixture of air 501 and fuel 503) to a combustion chamber (combustor, abstract); and an intermediate flow path (607) connecting the inlet flow path (605) and the outlet flow path (609), wherein the intermediate flow path (607) has a variable cross-sectional area (607’s diameter gradually increases from x’ to x’’, [0026]) that gradually increases from the inlet flow path (605) to the output flow path (609) by increasing a diameter of the intermediate flow path (607 and [0026]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide MIURA with the teaching of Zuo’s variable cross-sectional area (Zuo, 607’s diameter gradually increases from x’ to x’’, [0026]) so that the inclined flow path (MIURA, annotated Fig. 11) has a variable cross-sectional area (Zuo, 607’s diameter gradually increases from x’ to x’’, [0026]) that gradually increases from the inlet flow path (MIURA, annotated Fig. 11) to the output flow path (MIURA, annotated Fig. 11) because such design can recover some dynamic pressure and reduce the overall pressure loss the in the mixing tubes (Zuo, [0026]), provide an uniform fuel/air mixture to prevent a locally higher flame temperatures may drive higher emissions of undeniable pollutants (Zuo, [0017]) and prevent undesirable flame flashback effect where the fuel combusts in the fuel nozzle prior to reaching the combustor that damage the fuel nozzle (Zuo, [0019]).

Regarding claim 17, MIURA in view of Zuo teaches the invention as claimed and as discussed above. MIURA further teaches the inclined flow path (annotated Fig. 11) comprises a first line (annotated Fig. 11) forming a first angle (annotated Fig. 11) with a virtual extension line of the output flow path (annotated Fig. 11) and a second line (annotated Fig. 11) forming a second angle (annotated Fig. 11) with the virtual extension line of the output flow path (annotated Fig. 11), and the first angle and the second angle are same because the first line and the second line are parallel to form a constant cross-sectional area (as shown in annotated Fig. 11).

    PNG
    media_image3.png
    666
    800
    media_image3.png
    Greyscale

MIURA in view of Zuo as discussed so far does not teach the first angle and the second angle are different from each other.
However, Zuo further teaches a micromixer (each mixing tube 302 and fuel port 406) comprising: an inlet flow path (605), an outlet flow path (609) and an intermediate flow path (607) connecting the inlet flow path (605) and the outlet flow path (609), wherein the intermediate flow path (607) has a variable cross-sectional area (due to 607’s diameter gradually increases from x’ to x’’, [0026]) and a diameter of the intermediate flow path gradually increases (607’s diameter gradually increases from x’ to x’’, [0026]) from the inlet flow path (605) to the output flow path (609). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide MIURA in view of Zuo with the further teaching of Zuo’s variable cross-sectional area (Zuo, due to 607’s diameter gradually increases from x’ to x’’, [0026]) so that the inclined flow path (MIURA, annotated Fig. 11) has a variable cross-sectional area (Zuo, due to 607’s diameter gradually increases from x’ to x’’, [0026]), wherein a diameter of the inclined flow path (MIURA, annotated Fig. 11) gradually increases (Zuo, 607’s diameter gradually increases from x’ to x’’, [0026]) from the inlet flow path (MIURA, annotated Fig. 11) to the output flow path (MIURA, annotated Fig. 11), and teach the first angle (MIURA, annotated Fig. 11) and the second angle (MIURA, annotated Fig. 11) are different from each other due to the first line (MIURA, annotated Fig. 11) and the second line (MIURA, annotated Fig. 11) are not parallel to form the variable cross-sectional area (Zuo, 607’s diameter gradually increases from x’ to x’’, [0026]) for the same reason as discussed above for claim 16. 

Regarding claim 20, MIURA in view of Zuo teaches the invention as claimed and as discussed above. MIURA further teaches cross-sectional areas (the first, second and third cross-sectional areas as shown in annotated Fig. 11) of the inlet flow path (annotated Fig. 11), the inclined flow path (annotated Fig. 11), and the output flow path (annotated Fig. 11), are formed in a polygonal shape (the whole shape of air hole 32 is a polygonal shape; also see claim interpretation in 112b rejection above).

Conclusion                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGCHEN LIU whose telephone number is (571)272-6639. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JINGCHEN LIU/Examiner, Art Unit 3741      

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741